DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 5/20/2022. 
Allowable Subject Matter
2. 	Claims 1-20 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Hansen et al. (US Patent 8,445,087 B2) as listed on the IDS dated 10/20/2020.
Summary of Claim 1:
A molding composition comprising: 

75-95 wt. % of a polyolefin polymer selected from polypropylene homopolymers, 5polypropylene copolymers, polypropylene impact copolymers, and mixtures thereof, and 

5 to 25 wt. % of a styrenic block copolymer coated with a functional dusting agent having a maximum particle size of 100 microns, in an amount of less than 1 wt. % and at least 0.01 wt%, based on total weight of the styrenic block copolymer, 

wherein the functional dusting agent is selected from modified sorbitols, 10benzoic acid salts, substituted benzoic acid salts, dicarboxylate metal salts, hexahydrophthalic acid metal salts, phenylphosphonic acid salts, phosphate ester salts, glycerolate salts, norbornane carboxylic acid salts, diamides, trisamides and derivatives thereof, tetramides, pine rosin derivatives, acetals and derivatives thereof, di-acetal derivatives, 2,6-naphthalene dicarboxamides, 15polyvinylcyclohexanes and combinations thereof, 

wherein the functional dusting agent is used to coat the styrenic block copolymer forming a coated styrenic block copolymer prior to mixing the coated styrenic block copolymer with the polyolefin polymer to form the molding composition, wherein the coated styrenic block copolymer is free-flowing, requiring a force of less than 400 lbs/ft2 to break in a blocking test; 

wherein a molded article comprising the composition has a notched Izod impact strength of at least 42 J/m, measured at 23°C in accordance with ASTM D 256, 

and 20 a haze value, measured according to ASTM D 1003, of 95 % or lower.


 
	Hansen et al. teach a molding composition comprising at least about 70% wt. polypropylene or a polypropylene random copolymer, up to about 30 wt.% of a block copolymer composition comprising at least one selectively hydrogenated styrene diene block copolymer and up to about 0.70 wt% of a clarifying agent (claim 1) with a minimum amount of clarifying agent of at least 2500 ppm (col. 7 lines 49-55), wherein the clarifying agent is a sorbitol acetal (col. 7 line 45), wherein the notched Izod impact strength is 11.5 and 11.7 ft-lbs/in (Table 2-I) which corresponds to 51.2 and 52.0 J/m, and wherein the haze value is no more than 50% (claim 7). Hansen et al. teach dry blending the polypropylene, styrene block copolymer and clarifying agent and introducing the mixture into an injection molding machine (col. 8 lines 64-col. 9 lines 5). Hansen et al. further teach melt blending (col. 8 line 45).
	Hansen et al. do not teach or fairly suggest the claimed molding composition wherein the molding composition comprises, in particular, the claimed amount of clarifying agent. Applicant demonstrated that the minimum amount of clarifying agent taught by Hansen et al. (2500 ppm based on the total composition) exceeds the claimed range (less than 1 wt% and at least 0.01 wt% based on the total weight of the styrenic block copolymer). Hansen et al. teaches away from lower amounts of clarifying agent. Hansen et al. are further silent on the clarifying agent coating the styrenic block copolymer prior to mixing the coated styrenic block copolymer with the polyolefin polymer. Hansen et al. are further silent still on the coated styrenic block copolymer being free flowing and on the force to break in a blocking test. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763